DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 112(b): Applicant has amended claim 35 and the claim rejections under 35 USC 112(b) are withdrawn.

Rejections under 35 USC 102/103:
Applicant’s Argument: Applicant argues Sun in view of Jiang fails to teach “the candidate indicator message is based on a sequence indicating a plurality of values, and each value of the plurality of values is used to indicate a different subset of candidate radio resources which have been selected for the repeated transmission of the wake-up signal” as Jiang only teaches a subsequence that indicates whether the device should be awake or asleep. There is no indication of a radio resource allocation using the sequence values.
Examiner’s Response: Applicant's arguments filed 9/07/2022 have been fully considered but they are not persuasive. Examiner asserts that the claim language is unclear in how the candidate indicator message is based on a sequence and how each value of the sequence “is used to indicate a different subset of candidate radio resources which have been selected for the repeated transmission of the wake-up signal.” The reference, Jiang, teaches a configuration signaling with different subsequences of a predetermined sequence that may each be different roots or cyclic shifts of a sequence. Thus the configuration is based on a sequence as it includes sequences. Each sequence is “used” in the configuration information i.e. candidate indicator, to correspond to a resource allocation thus the subsequences are each considered values that are effectively “used” in indicating radio resources i.e. the radio resources belonging to each subsequence. It is not clear how each value of the plurality of values is “used to indicate a different subset of candidate radio resources” and further how the candidate indicator message is “based on a sequence indicating a plurality of values.” This language is broad as it does not clearly convey the structure of the candidate indicator message, how it relates to the sequence and how the sequence is a plurality of values indicating a resource allocation as it is not clear what the values are.
Examiner contacted Applicant and proposed an amendment comprising the following:
	-Remove “based on” in the last limitation
	-Replace “plurality of values” with “plurality of different repetition levels”
	-Specify that the “subset of candidate radio resources” comprise “the one or more candidates”
	-Include a wherein clause indicating the sequence for the candidate indicator message as being one of Zadoff-Chu and Gold sequence or a generalized term that covers these types of sequences to distinguish the candidate indicator message from any broad sequence which may be any message.
No agreement was reached at the time of the interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-5, 19-22, 27, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Jiang et al. (“Jiang”) (US 20210007053 A1).

Regarding claim 1, Sun teaches:
A method of operating an infrastructure equipment in a wireless communications system comprising the infrastructure equipment forming part of a wireless communications network and a plurality of communications devices [Figure 1], wherein the method comprises providing a wireless access interface for communication between the infrastructure equipment and the communications devices [Figure 1, see also Figure 13-15 examples of an interface], allocating a portion of radio resources of the wireless access interface as a search space for the communications devices to search for a wake-up signal transmitted by the infrastructure equipment [¶0170-173 a portion of resources includes a wake-up signal at locations, considered search space, ¶0082-84 for multiple UEs ¶0170-177], the wake-up signal being for providing an indication to one or more of the communications devices that they should receive a paging message in one or more of a plurality of temporally spaced paging occasions [¶0032, ¶0097, UE must monitor PDSCH via monitoring PDCCH for receiving paging message, and PDCCH monitored based on wake-up signaling ¶0170-176, in PDSCH considered temporally spaced paging occasion], and transmitting, prior to the allocating, a candidate indicator message to the one or more communications devices, the candidate indicator message indicating one or more characteristics of the wake-up signal by which the wake-up signal may be transmitted as one or more candidates, wherein the one or more candidates are to be searched for detection of the wake-up signal by the one or more communication devices [¶0170-176, resource location, repetition number of wake-up signal, number of PRB time and frequency domain, all configured by BS in a candidate indicator message, and this in advance as UE obtains the transmission form as the UE may subsequently detect the wake-up signal after searching based on configuration information], the candidate indicator message indicating characteristics selected for the repeated transmission of the wake-up signal [¶0170-176, resource location, repetition number of wake-up signal included as characteristics thus the wake-up signal is repeatedly sent].
Sun teaches system information with the candidate indicator but does not expressly teach in advance of the WUS search space however Jiang teaches transmitting, prior to the occasion of the radio resources as the search space, a candidate indicator message [[Figure 1, step 101 shows sending wake up signaling, and ¶0043-51, prior to step 101, send configuration about sequence information, thus the candidate message indicating sequence information for the wake-up signaling is sent prior to the wake-up signaling occasion].
Sun teaches the candidate indicator but does not teach sending the candidate indicator based on a sequence however Jiang teaches  information in a candidate indicator message wherein the candidate indicator message is based on a sequence indicating a plurality of values, and each value of the plurality of values is used to indicate a different subset of candidate radio resources which have been selected for the repeated transmission of the wake-up signal [Figure 1, step 101 shows sending wake up signaling, and ¶0043, prior to step 101, send configuration about sequence information, ¶0044-51 detailing characteristics about the subsequences such as being different root or shifts of Gold / ZC sequences ¶0039, thus the candidate indicator message is based on multiple subsequence variations considered a sequence with multiple values, and see where sequences indicate multiple values for wake up signals and sequence occupy different resources ¶0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun that the candidate indicator is based on a sequence and is sent prior to the wake-up occasion. Sun teaches indicating several characteristics and it would have been obvious to further modify Sun to include the sequence information as in Jiang who teaches ¶0047 indicating this information and indicating it beforehand allows for the number of times of performing the predetermined matching operation is reduced.

Regarding claim 2, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the one or more characteristics of the wake-up signal comprises a repetition level of a plurality of repetition levels at which the wake-up signal can be transmitted as the one or more candidates to be searched for detection of the wake-up signal by the one or more communications devices within the search space, each repetition level of the plurality of repetition levels defining a number of times N which the wake-up signal can be transmitted, the number N being an integer including one to a maximum number Nmax [Sun ¶0173-178 a repetition number i.e. level for wake-up signal is defined in candidate indicator, defining times the retransmission of wake-up signal, including a non-zero value thus including a value between one and an arbitrary maximum Nmax considered one of a plurality], the method further comprises determining that a paging message should be transmitted to one or more of the communications devices in one or more of the plurality of temporally spaced paging occasions following the search space, in a case that the determining indicates that the paging message should be transmitted to one or more of the communication devices, transmitting the wake-up signal in the search space in accordance with the repetition level indicated in the candidate indicator message, and transmitting the paging message in one or more of the plurality of temporally spaced paging occasions following the search space [Sun ¶0170-176, configuration information sent to indicate where wake-up signal will be, wake-up signal sent if paging information is to be sent following wake-up signal, and wake-up signal sent at corresponding resource as UE successfully detects, then later detects the paging in PDSCH in temporally spaced region according to repetition level, Examiner notes that “in a case that” should be amended to “in response to determining that” as this is still a contingent limitation]. 

Regarding claim 4, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the candidate indicator message includes part of a synchronisation signal transmitted by the infrastructure equipment to the communications devices, the synchronisation signal being used by the communications devices to re-synchronise its timing with the infrastructure equipment [Sun ¶0173-176, candidate indicator i.e. WUS configuration indicates starting position, time-frequency resource etc. such that the UE can receive the message i.e. synchronize timing to receive at the correct time the WUS].

Regarding claim 5, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 4, wherein the synchronisation signal is one of a go-to-sleep or wake-up signal, GUS, or a machine type communication synchronisation signal, MSS [Sun ¶0026 teaches UE may be MTC thus synchronization type signal in ¶0170-176 is MSS, Examiner noting this is not a specifically defined signal thus a synchronization signal for use by MTC device may be considered MSS].

Regarding claim 19, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the candidate indicator message is based on a Zadoff Chu sequence [Jiang, ¶0039-40 teaches the subsequences are root sequences of a ZC thus the candidate indicator message is based on the ZC sequence, see rationale for combination as in claim 1 which already shows how Sun is modified by Jiang to teach sending the candidate indicator based on a sequence, wherein the sequence may be ZC].

Regarding claim 20, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 19, wherein the Zadoff Chu sequence comprises a plurality of roots, each of the plurality of roots being used to indicate a different subset of candidate radio resources which have been selected for the repeated transmission of the wake-up signal [¶0170-176 of Sun teaches repeated transmission, and ¶0066-71, Jiang shows the ZC on which the configuration in ¶0043 is based comprises roots, each root corresponding to different subsequences, and see ¶0056, different subsequences correspond to different resources, thus the different roots indicate different resources for the wake-up signal, see rationale for combination as in claim 1].

Regarding claim 21, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the candidate indicator message is based on a Gold sequence [Jiang, ¶0039-40 teaches the subsequences are root sequences of a ZC or Gold sequence, thus the candidate indicator message is based on the Gold sequence, see rationale for combination as in claim 1 which already shows how Sun is modified by Jiang to teach sending the candidate indicator based on a sequence, wherein the sequence may be Gold sequence].

Regarding claim 22, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 21, wherein a different denomination of a characteristic of the Gold sequence is used to indicate a different subset of candidate radio resources which have been selected for the repeated transmission of the wake-up signal [¶0170-176 of Sun teaches repeated transmission, and ¶0043-45 teaches the candidate indicator indicating difference subsequences of a sequence, these being Gold sequences thus each different subsequence may be a different denomination characteristic of a Gold sequence, and ¶0039 indicates subsequences may be different cyclic shifts of the Gold sequence, further see ¶0056 each subsequence pertaining to a different radio resource subset, see rationale for combination as in claim 1].

Regarding claim 27, Sun teaches:
An infrastructure equipment of a wireless communications system that includes the infrastructure equipment and a plurality of communications devices [Figure 1], the infrastructure equipment comprising transceiver circuity and controller circuitry configured in combination with the transceiver circuitry to provide [¶0080-83] a wireless access interface for communication between the infrastructure equipment and the plurality of communications devices [Figure 1, see also Figure 13-15 examples of an interface], allocate a portion of radio resources of the wireless access interface as a search space for a communications device of the plurality of the communications devices to search for a wake-up signal transmitted by the infrastructure equipment [¶0172-173 a portion of resources includes a wake-up signal at locations, considered search space, ¶0082-84 for multiple UEs ¶0170-177], the wake-up signal being for providing an indication to one or more communications devices of the plurality of communications devices receive a paging message in one or more of a plurality of temporally spaced paging occasions [¶0032, ¶0097, UE must monitor PDSCH via monitoring PDCCH for receiving paging message, and PDCCH monitored based on wake-up signaling ¶0170-176, in PDSCH considered temporally spaced paging occasion], and transmit, prior to the search space, a candidate indicator message to the one or more communications devices regarding of the wake-up signal search space, the candidate indicator message indicating one or more characteristics of the wake-up signal by which the wake-up signal may be transmitted as one or more candidates, wherein the one or more candidates are to be searched for detection of the wake-up signal by the one or more communication devices [¶0170-176, resource location, repetition number of wake-up signal, number of PRB time and frequency domain, all configured by BS in a candidate indicator message, and this in advance as UE obtains the transmission form as the UE may subsequently detect the wake-up signal after searching based on configuration information].
Sun teaches system information with the candidate indicator but does not expressly teach in advance of the WUS search space however Jiang teaches transmitting, prior to the occasion of the radio resources as the search space, a candidate indicator message [[Figure 1, step 101 shows sending wake up signaling, and ¶0043-51, prior to step 101, send configuration about sequence information, thus the candidate message indicating sequence information for the wake-up signaling is sent prior to the wake-up signaling occasion].
Sun teaches the candidate indicator but does not teach sending the candidate indicator based on a sequence however Jiang teaches  information in a candidate indicator message wherein the candidate indicator message is based on a sequence indicating a plurality of values, and each value of the plurality of values is used to indicate a different subset of candidate radio resources which have been selected for the repeated transmission of the wake-up signal [Figure 1, step 101 shows sending wake up signaling, and ¶0043, prior to step 101, send configuration about sequence information, ¶0044-51 detailing characteristics about the subsequences such as being different root or shifts of Gold / ZC sequences ¶0039, thus the candidate indicator message is based on multiple subsequence variations considered a sequence with multiple values, and see where sequences indicate multiple values for wake up signals and sequence occupy different resources ¶0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun that the candidate indicator is based on a sequence and is sent prior to the wake-up occasion. Sun teaches indicating several characteristics and it would have been obvious to further modify Sun to include the sequence information as in Jiang who teaches ¶0047 indicating this information and indicating it beforehand allows for the number of times of performing the predetermined matching operation is reduced.

Regarding claim 35, Sun teaches:
A communications device [Figure 2 shows terminal, see also Figure 1] of a wireless communications system that includes an infrastructure equipment and the communications device [Figure 1], the communications device comprising transceiver circuitry and controller circuitry in combination with the transceiver circuitry [Figure 2] to receive a candidate indicator message from the infrastructure equipment [¶0170-176, resource location, repetition number of wake-up signal, number of PRB time and frequency domain, all configured by BS in a candidate indicator message, and this in advance i.e. prior to search space allocation as the UE learns of the allocations and subsequently receives a search space resource, thus since the system information informs the UE of the allocation, the reception is prior to the UE being allocated a search space, and UE may subsequently detect the wake-up signal after searching based on configuration information], and in response to reception of the candidate indicator message, search a search space of radio resources to detect a wake-up signal transmitted by the infrastructure equipment [¶0170-176, resource location, repetition number of wake-up signal, number of PRB time and frequency domain, all configured by BS in a candidate indicator message and ¶0032, ¶0097, UE must monitor PDSCH via monitoring PDCCH for receiving paging message, and PDCCH monitored based on wake-up signaling ¶0170-176] wherein the wake-up signal providing an indication to the communications device to receive a paging message in one or more of a plurality of temporally spaced paging occasions [¶0032, ¶0097, UE must monitor PDSCH via monitoring PDCCH for receiving paging message, and PDCCH monitored based on wake-up signaling ¶0170-176, in PDSCH considered temporally spaced paging occasion], and the candidate indicator message indicates one or more characteristics of the wake-up signal by which the wake-up signal may be transmitted as one or more candidates [¶0170-176, resource location, repetition number of wake-up signal, number of PRB time and frequency domain, all configured by BS in a candidate indicator message considered a search space, and this in advance as UE obtains the transmission form as the UE may subsequently detect the wake-up signal after searching based on configuration information].
Sun teaches the candidate indicator but does not teach sending the candidate indicator based on a sequence however Jiang teaches  information in a candidate indicator message wherein the candidate indicator message is based on a sequence indicating a plurality of values, and each value of the plurality of values is used to indicate a different subset of candidate radio resources which have been selected for the repeated transmission of the wake-up signal [Figure 1, step 101 shows sending wake up signaling, and ¶0043, prior to step 101, send configuration about sequence information, ¶0044-51 detailing characteristics about the subsequences such as being different root or shifts of Gold / ZC sequences ¶0039, thus the candidate indicator message is based on multiple subsequence variations considered a sequence with multiple values, and see where sequences indicate multiple values for wake up signals and sequence occupy different resources ¶0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun that the candidate indicator is based on a sequence and is sent prior to the wake-up occasion. Sun teaches indicating several characteristics and it would have been obvious to further modify Sun to include the sequence information as in Jiang who teaches ¶0047 indicating this information and indicating it beforehand allows for the number of times of performing the predetermined matching operation is reduced.

Claim 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Jiang et al. (“Jiang”) (US 20210007053 A1) in view of Bhattad et al. (“Bhattad”) (US 20180332533 A1).

Regarding claim 3, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 2, wherein the portion of radio resources defining the search space is arranged within a search space grid of radio resources extending in frequency and time, the extension in frequency is sufficient to span a range of frequencies over which the wake-up signal may be transmitted and the extension in time is sufficient to span a transmission of the wake-up signal at the number of repetitions [Sun ¶0170-178 wake-up signal transmitted over frequency sufficient for the WUS and at a time length to support the indicated number of repetitions as base station occupies resource for this repetition, and as UE detects the WUS transmitted by the base station thus frequency supports the WUS].
Sun shows a frequency range sufficient to span the wake-up signal but does not expressly teach a time for the maximum repetition however Bhattad teaches the extension in time is sufficient to span a transmission of the wake-up signal at the maximum number Nmax [¶0121, wake-up sent at Rmax over a time period thus time period is sufficient to span maximum repetitions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun that the maximum repetitions would be supported as in Bhattad. Sun clearly shows supporting the wake-up signaling in the frequency domain. It would have been obvious to modify Sun to support a maximum number of repetitions in time as in Bhattad who teaches this allows for determining wake-up signaling for finding a PDCCH as in ¶0121 and for minimizing resources used in MTC communication ¶0008.

Regarding claim 9, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 2.
Sun teaches sending repetition but does not specifically recite sending the repetition if it is different from the max however Bhattad teaches wherein the candidate indicator message is transmitted by the infrastructure equipment in a case that the infrastructure equipment determines that the repetition level with which the wake-up signal is to be transmitted is different to the maximum number Nmax [¶0121, repetition level configured for UE which may be less than Rmax, Examiner notes “in a case that” is still interpreted to mean a contingent limitation and should recite “in response to determining that the repetition level …” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun that the number of repetitions is less than the max as in Bhattad. Sun clearly shows supporting the wake-up signaling in the frequency domain. It would have been obvious to modify Sun to support sending the repetitions maximum number of repetitions in time as in Bhattad who teaches this allows for determining wake-up signaling for finding a PDCCH as in ¶0121 and for minimizing resources used in MTC communication ¶0008.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Jiang et al. (“Jiang”) (US 20210007053 A1) in view of Cho et al. (“Cho”) (US 20210212122 A1).

Regarding claim 8, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the candidate indicator message is transmitted in radio resources configured via one of unicast radio resource control, RRC, signalling or a system information block, SIB, broadcast by the infrastructure equipment [Sun ¶0170-176, system information including candidate indicator].
Sun teaches system information but not periodic but Cho teaches periodically [¶0186].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the transmission is periodic. Sun teaches system information carrying the candidate indicator but does not specify periodic however Cho teaches the system information is periodic as in ¶0186 thus it would have been obvious to modify Sun to be periodic as in Cho such that the UE accesses the information it needs to know to access the BS.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Jiang et al. (“Jiang”) (US 20210007053 A1) in view of Liu et al. (“‘687”) (US 20210136687 A1).

Regarding claim 10, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 2, wherein the candidate indicator message is transmitted by the infrastructure equipment [Sun ¶0170-178 teaches indicator message transmitted].
Sun teaches transmitting as system information but does not teach if the repetition is smaller or larger, i.e. changes, from a previous value, however ‘687 appears to teach in a case that the infrastructure equipment determines that the repetition level with which the wake-up signal is to be transmitted is smaller or larger than the repetition level selected for a previous search space indicated by a previous candidate indicator message [¶0085, configuration for wake-up signaling includes repetitions, and there may be updates to system information which carries this information ¶0055]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify updated repetition levels in a subsequent transmission. Sun teaches system information carrying the candidate indicator and it is conventionally known that system information may be updated with new parameters thus it would have been obvious to modify Sun to be send updated repetition levels that are different as in ‘687 to allow for the UE to determine whether to decode PDCCH or skip decoding ¶0029.

Claim 11, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Jiang et al. (“Jiang”) (US 20210007053 A1) and Kim et al. (“Kim”) (US 20210227466 A1, effective filing date of provisional application 62/630,285 filed 2/14/2018).

Regarding claim 11, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 1.
Sun teaches sending the indicator message but does not teach part of DCI.
Kim teaches wherein the candidate indicator message comprises part of a downlink control information, DCI, transmission by the infrastructure equipment [¶0116-123, WUS status or indicator configuration information sent via DCI]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the WUS information in a DCI. Sun teaches system information carrying the candidate indicator and it would have been a simple substitution of parts to instead send the WUS information on a DCI as in Kim who teaches this allows the UE to determine status i.e. changes in the WUS ¶0123. 

Regarding claim 26, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 2.
Sun teaches system information indicating candidate indicator but does not teach indicators telling the devices not to search.
Kim teaches wherein the candidate indicator message indicates to the communications devices that the communications devices should not search for candidates of the wake-up signal in the search space according to one or more of the repetition levels [¶0116-123, indicator indicates WUS disabled and UE does not search according to repetition levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a disable indication. Sun teaches system information carrying the candidate indicator and it would have been obvious to modify Sun to include a disable indicator as in Kim who teaches this allows for UE to learn that it can skip WUS monitoring and conserve resources ¶0123. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Jiang et al. (“Jiang”) (US 20210007053 A1) and Basu Mallick et al. (“Basu Mallick”) (US 20210266866 A1).

Regarding claim 12, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the method comprises transmitting candidate indicator message [Sun ¶0170-178, candidate indicator configuring WUS sent via system information].
Sun teaches sending via system information the indicator but does not teach sending an indicator of the system information i.e. candidate indicator.
Basu Mallick teaches sending to the communications devices an indication of one or more locations within the wireless access interface that the communications devices should monitor for the candidate indicator message [Basu Mallick ¶0097, UE informed via indicator of location of system information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send an indication of a location of the candidate message as in Basu Mallick. Sun teaches system information for conveying candidate indicator, but does not specify sending information on the location of the system information, but this is a simple modification as evidenced in Kim who teaches specifying the location of system information for e.g. candidate indicator transmission allows the UE to determine status i.e. changes in the WUS ¶0097. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Jiang et al. (“Jiang”) (US 20210007053 A1) and Liu et al. (US 20190253100 A1, hereinafter ‘100, effective filing date of provisional application 62/628,776 Feb. 9, 2018).

Regarding claim 16, Sun-Jiang teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the method further comprises transmitting the candidate indicator message in a first frequency band during a first transmission period [Sun ¶0170-178 first candidate indicator in first band].
Sun teaches system information for carrying the candidate indicators but does not teach sending multiple in overlapping time periods on different frequencies however ‘100 shows that simultaneous transmissions of same system information can occur on different carriers thus teaching transmitting the candidate indicator message in a second frequency band during a second transmission period, and the first frequency band and the second frequency band are separated in frequency and the first transmission period and the second transmission period at least partially overlap in time [Figure 1-3 ¶0065, system information simultaneously transmitted on different carriers thus on overlapping periods in different frequencies].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify system information on different carriers simultaneously as in ‘100. Sun teaches system information can carry the candidate indicator. It would have been obvious to modify Sun to teach the same system information, which may carry candidate indicator information, is transmitted on multiple carriers simultaneously as in ‘100 in ¶0065 to allow for support of multiple carriers to transmit signals simultaneously on multiple frequencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20190090193 A1 - ¶0077, ¶0100
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478